


116 HR 7256 IH: National Security Innovation Pathway Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7256
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Mr. Langevin (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a process for admitting essential scientists and technical experts into the United States to promote and protect the National Security Innovation Base.


1.Short titleThis Act may be cited as the National Security Innovation Pathway Act. 2.Admission of essential scientists and technical experts to promote and protect the National Security Innovation Base (a)Special immigrant statusIn accordance with the procedures established under subsection (f)(1), and subject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) (and the spouse and children of the alien if accompanying or following to join the alien) with the status of a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)), if the alien—
(1)submits a classification petition under section 204(a)(1)(G)(i) of such Act (8 U.S.C. 1154(a)(1)(G)(i)); and (2)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence.
(b)Aliens describedAn alien is described in this subsection if— (1)the alien—
(A)is employed by a United States employer and engaged in work to promote and protect the National Security Innovation Base; (B)is engaged in basic or applied research, funded by the Department of Defense, through a United States institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); or
(C)possesses scientific or technical expertise that will advance the development of critical technologies identified in the National Defense Strategy or the National Defense Science and Technology Strategy, required by section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679); and (2)the Secretary of Defense issues a written statement to the Secretary of Homeland Security confirming that the admission of the alien is essential to advancing the research, development, testing, or evaluation of critical technologies described in paragraph (1)(C) or otherwise serves national security interests.
(c)Numerical limitations
(1)In generalThe total number of principal aliens who may be provided special immigrant status under this section may not exceed— (A)100 in fiscal year 2021;
(B)200 in fiscal year 2022; (C)300 in fiscal year 2023;
(D)400 in fiscal year 2024; and (E)500 in fiscal year 2025 and each fiscal year thereafter.
(2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against the numerical limitations under sections 201(d), 202(a), and 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b(4)). (d)Defense competition for scientists and technical expertsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a process to select, on a competitive basis from among individuals described in section (b), individuals for recommendation to the Secretary of Homeland Security for special immigrant status described in subsection (a).
(e)AuthoritiesIn carrying out this section, the Secretary of Defense shall authorize appropriate personnel of the Department of Defense to use all personnel and management authorities available to the Department, including the personnel and management authorities provided to the science and technology reinvention laboratories, the Major Range and Test Facility Base (as defined in 196(i) of title 10, United States Code), and the Defense Advanced Research Projects Agency. (f)Procedures and fees (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and Secretary of Defense shall jointly establish policies and procedures implementing the provisions in this section, which shall include procedures for—
(A)processing of petitions for classification submitted under subsection (a)(1) and applications for an immigrant visa or adjustment of status, as applicable; and (B)thorough processing of any required security clearances.
(2)Fees
(A)National security innovation fee accountThere is established in the general fund of the Treasury, a separate account which shall be known as the National Security Innovation Fee Account. (B)Fee amountFor each petition for classification submitted under subsection (a)(1), the Secretary of Homeland Security shall collect, in addition to any required processing fee, a fee of $2,000.
(C)Use of feesNotwithstanding any other provision of law, of each fee collected under subparagraph (B)— (i)75 percent shall be deposited into the general fund of the Treasury; and
(ii)25 percent shall be deposited as offsetting receipts into the National Security Innovation Fee Account for scholarships under the Science, Mathematics, and Research for Transformation (SMART) Defense Education Program described in section 2192a of title 10, United States Code. (g)Implementation report requiredNot later than 360 days after the date of the enactment of this Act, the Secretary of Homeland Security and Secretary of Defense shall jointly submit to the appropriate congressional committees a report that includes—
(1)a plan for implementing the authorities provided under this section; and (2)identification of any additional authorities that may be required to assist the Secretaries in fully implementing section.
(h)Program evaluation and report
(1)EvaluationThe Comptroller General of the United States shall conduct an evaluation of the competitive program and special immigrant program described in subsections (a) through (f). (2)ReportNot later than October 1, 2025, the Comptroller General shall submit to the appropriate congressional committees a report on the results of the evaluation conducted under paragraph (1).
(i)DefinitionsIn this section: (1)The term appropriate congressional committees means—
(A)the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives; and (B)the Committee on Armed Services and the Committee on the Judiciary of the Senate.
(2)The term National Security Innovation Base means the network of persons and organizations, including Federal agencies, institutions of higher education, federally funded research and development centers, defense industrial base entities, nonprofit organizations, commercial entities, and venture capital firms that are engaged in the military and non-military research, development, funding, and production of innovative technologies that support the national security of the United States.  